Citation Nr: 0530148	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  03-26 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUE

Entitlement to service connection for residuals of a right 
eye injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1969 to 
April 1972.

By rating action in March 2000, the RO in Cleveland, Ohio, 
denied the veteran's original claim for service connection 
for residuals of a right eye injury as not well grounded.  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which eliminated the 
well grounded requirement, and provided for the re-
adjudication of claims denied as not well grounded between 
July 1999 and November 2000.  See Pub. L. No. 106- 475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000).  

In January 2001, the claims file was transferred to the Los 
Angeles, California RO, reflecting the veteran's change of 
residence to that state.

Thereafter, in December 2001, the RO in Los Angeles, 
California, readjudicated the veteran's claim, but denied 
service connection for residuals of a right eye injury.  The 
veteran filed a notice of disagreement (NOD) in February 
2002, and the RO issued a statement of the case (SOC) in July 
2003. The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2003.

In August 2005, the veteran testified during a hearing before 
the undersigned Veterans Law Judge at the Los Angeles RO; a 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
a right eye injury has been accomplished.

2.  Service medical records document trauma to the right eye 
during service.

3.  The veteran has credibly asserted experiencing continuing 
eye problems since service, and recent medical records tend 
to suggest a medical nexus between current cataract of the 
right eye of traumatic origin and the veteran's in-service 
injury.  


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for service connection for cataract of the right eye 
as a residual of a right eye injury are met.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

In view of the Board's favorable disposition of the claim on 
appeal, the Board finds that all notification and development 
action needed to render a fair decision on this claim has 
been accomplished.

II.  Background

The veteran's service medical records (SMRs) shows that in 
January 1972, the veteran reported being hit with a bottle 
sustaining a direct blow to the right side of the head and 
face.  He was admitted to the Naval Hospital at Camp LeJeune, 
North Carolina.  Initially, it was noted that he had an 
anisocoria with a dilated right pupil that was not responsive 
to light.  This subsequently proved to be secondary to the 
direct trauma to the right eye.  On examination he was found 
in mild distress with a headache and swelling over the right 
eye.  The initial ophthalmology examination revealed a visual 
acuity of 20/200 in the right eye best corrected.  
Intraocular pressures were normal.  Both pupils were round, 
equal and reactive to light, the right eye sluggishly.  He 
had moderate swelling over the right periorbital area on the 
right upper and lower lids.  There was questionable 
limitation of abduction and supraduction of the right eye, 
which resolved after his swelling disappeared.  X-ray 
examination revealed an undisplaced intraorbital rim fracture 
on the right.  Funduscopic examination on the right revealed 
macular edema with a possible choroidal rupture at the 
macula.  A repeat X-ray showed a possible radiopague rounded 
density hanging from the inferior right orbital rim, which 
was felt compatible with a small blow-out fracture, but a 
definite fracture line was not identified.  The record noted 
that his traumatic iritis, right side, was treated with 
topical steroids and mydriatics.  On hospital discharge, his 
traumatic iritis was noted as resolved.  Final diagnoses were 
contusion, traumatic iritis, and Berlin's edema, right eye, 
and traumatic maculopathy.  

In early February 1972, a clinical record reflects that the 
veteran's visual acuity in the right eye was 20/100 and his 
right pupil was dilated.  Later that same month, the 
veteran's visual acuity in the right eye was 20/200+2.  He 
had edema secondary to the trauma, Berlin's edema.  The 
veteran's April 1972 separation examination was negative for 
an eye condition, however, there was no indication that an 
eye examination was conducted at that time.

In an October 1999 statement, the veteran contended that when 
he was discharged from service, he went to the VA hospital in 
Los Angeles, California, where he received vision care.  In 
the summer of 1997, he moved to Cleveland, Ohio, and 
continued his eye treatment at the Wade Park VA Hospital.  He 
stated that at the time of his eye injury it only affected 
him when he played billiards, but now it was very difficult 
for him to see small things or read without glasses.  

A January 2000 VA outpatient record notes that upon a review 
of systems, the veteran's pupils were equal, round, reactive 
to light and accommodation with dirty looking sclerae.  He 
had normal eye movements and fundi within normal limits.  

A December 2003 VA optometry record reflects that the veteran 
provided a history of being hit in the right eye with a glass 
bottle in 1971.  He noticed increasing problems with blur and 
glare, especially with night driving.  The optometrist 
assessed traumatic cataract right eye, noting that the 
veteran was highly symptomatic in spite of good Snellen 
acuity and had high visual demands for his work.

A March 2004 VA optometry record reveals that the veteran was 
assessed with traumatic cataract of the right eye.

A May 2004 VA ophthalmology record notes that the veteran 
complained of positive glare with decreased vision at night 
in the right eye.  He provided a history of trauma to the 
right eye in 1971.  The impression was cataract NVS right eye 
and refractive error.  

An August 2004 VA medical record reflects that the veteran 
wears glasses.

During the August 2005 Board hearing, the veteran testified 
that, while in service he entered a restaurant/bar where an 
employee hit him with a beer bottle across the head.  He 
blacked out and then found himself on base at the medical 
facility.  He stated that he had headaches on the right side 
of his head a couple times a week that he also attributed to 
this injury.  The veteran stated that he had blurred and 
watery vision.  He constantly had difficulty reading, which 
became worse as he got older.  He was able to drive during 
the day, but not at night.  The veteran testified that due to 
the cost of the type of glasses he was prescribed, he was 
unable to get corrective lens' to assist him.  
III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a 
determination requires a finding of current disability that 
is related to an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Service connection may be granted for 
a disability diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disability is due to disease or injury that was 
incurred or aggravated in service. 38 C.F.R. § 3.303(d).  

Considering the record-to particularly objective evidence of 
in-service injury, the veteran's testimony, and ed in service 
and the VA outpatient records of a current disability-in 
light of the above-noted legal authority, and affording the 
veteran the benefit of the doubt, the Board finds that the 
criteria for service connection for residuals of a right eye 
injury are met.

In this case, VA medical records reflect evidence of a 
present right eye disability, consistently assessed as 
cataract of the  right eye of traumatic origin.  The Board 
notes that, while the circumstances of the in-service injury 
are not entirely clear, the veteran's SMRs from January 1972 
reflect a diagnoses of contusion, traumatic iritis, and 
Berlin's edema, right eye, and traumatic maculopathy, as a 
result of a blow to the head and right eye; as such, the 
Board finds that these records provide evidence of a right 
eye injury in service.  Therefore, the only remaining 
question is whether the current disability is related to the 
in-service injury.

The veteran has asserted continuing problems with the right 
eye since the in-service injury; the Board notes that the 
veteran is competent to testify as to his symptoms.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  See also 
38 C.F.R. § 3.159(a)(2).  While there is no specific medical 
evidence currently of record to document continuity of 
treatment, the veteran has asserted that he periodically 
sought treatment at a VA medical facility, and the VA 
treatment records that have been associated with the claims 
file consistently note the veteran's history of a traumatic 
in-service injury to his right eye cataract; none of these 
records point to any other etiology for the current right eye 
disability.  Overall, this evidence tends to support the 
veteran's consistent assertions of continuing right eye 
problems since service (which  the Board thus find to be 
credible), and suggest a medical nexus between the in-service 
injury and the veteran's current cataract of the right eye, 
warranting application of the benefit-of-the-doubt-doctrine.    

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  See 38 
C.F.R. § 3.102 (2004).  See also 38 U.S.C.A. § 5107(b) (West 
2002).

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the Board 
concludes that criteria for service connection for cataract 
of the right eye as a residual of a right eye injury are met.


ORDER


Service connection for cataract of the right eye as a 
residual of a right eye injury is granted.


	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


